DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “acquisition unit” in claims 1, 2, 5, and 6; “imaging unit“ in claims 1 and 6; “determination unit” in claims 1, 2, 5, and 6; and “vehicle control unit” in claims 1-6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms “acquisition unit”, “imaging unit“, “determination unit”, and “vehicle control unit” are insufficiently defined within the specification to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitations “acquisition unit”, “imaging unit“, “determination unit”, and “vehicle control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no specific structure associated with “acquisition unit”, “imaging unit“, “determination unit”, and “vehicle control unit”.  Therefore, claims 1-6 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph either for the recitation of one or more of the terms “acquisition unit”, “imaging unit“, “determination unit”, and “vehicle control unit.”
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of this action, an “acquisition unit” is being interpreted as a computer interfaced such that it can acquire data from a sensor directly or through another module. A “vehicle control unit” is being interpreted as a computer interfaced such that it can influence, directly or indirectly, operations of a vehicle. An “imaging unit“ is being interpreted to be an optical sensor connected a hardware or software to process data. A “determination unit” is being interpreted to be a module with a CPU capable of processing digital data.
Claim 4 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the phrase “load amount” which appears to be undefined in the specification and could refer to a variety of possible loadings include cargo weight, or engine or battery loads. Examiner shall treat the phrase “load amount” as referring to total vehicle mass in reference to ability to accelerate and decelerate.
Correction is required
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuru (WO 2019089749 A1):
Regarding claim 1, Cherukuru teaches:
A vehicle control device that controls platooning in which a plurality of vehicles travel while forming a platoon, the device comprising (Cherukuru: ¶ 004; apparatuses, systems, devices, hardware, methods, and combinations for control of vehicle platoons for lane changes and/or disruptions.)
an acquisition unit configured to acquire a situation of a surrounding vehicle around the plurality of vehicles based on an imaging result by an imaging unit of a drone that flies around the plurality of vehicles (Cherukuru: ¶ 027; data collection layer may further include sensors, cameras and other data sources which are fixed relative to a roadway, or information from sensors, cameras and other data sources which are provided on surveillance vehicles such as satellites, planes and helicopters.)
While Cherukuru does not explicitly teach:
a determination unit configured to determine whether or not the surrounding vehicle is capable of entering between two vehicles included in the plurality of vehicles in accordance with the situation of the surrounding vehicle acquired by the acquisition unit; Cherukuru does teach:
A compressive system of the platoon management wherein the system determines if a disrupting vehicle should enter ahead, enter behind, or merge into the platoon depending on speed, spacing, and platoon size (¶061-075); furthermore, Cherukuru determines if the platoon should speed up or slow down a subset of the platoon in order to make a space for the disrupting vehicle to enter the platoon (Cherukuru: ¶ 027; [claimed invention] can be used to determine a potential disruptor to the platoon system 100, whether a maneuver is needed to accommodate the disruptor, and communicate the maneuver to the vehicles 101 in the platoon. Such 
Consequently, Cherukuru's teaching different reactions to a disrupting vehicle depending on its speed and distance, and in particular, it’s calculation of creating a gap by modifying the speed of a subset of the full platoon, would obviously suggest to a person of ordinary skill that determining the viability of the disrupting-vehicle merging into the platoon would necessarily result from determining the best speed adjustments to a subset of platoon vehicles to allow such a merge. If such speed calculation results in excessively high or low speed adjustments, the obvious inference would be the surrounding vehicle is incapable of entering between two vehicles and Cherukuru teaches allowing the disrupting vehicle enter before or after the tested location.
and a vehicle control unit configured to shorten a distance between the plurality of vehicles when the determination unit determines that the surrounding vehicle is capable of entering (Cherukuru: ¶ 027; used to determine a potential disruptor to the platoon system 100, [and if] whether a maneuver is needed to accommodate the disruptor [such as, inter alia] adjusting a distance between vehicles 101 within the platoon system 100 to accommodate the disruptor)
Regarding claim 2, as detailed above, Cherukuru teaches the invention as detailed with respect to claim 1. Cherukuru further teaches:
wherein, when the plurality of vehicles are traveling on a highway, the acquisition unit acquires a situation of a vehicle that travels on a merging lane of the highway as the situation of the surrounding vehicle (Cherukuru: ¶ 033; there is shown various scenarios for potential disruptor(s) [including inter alia] merging lanes) (Cherukuru: ¶ 059; the intent of the disruptor 150 to switch lanes can be provided by one or more of a vehicle indicator (turn signal), vehicle-to- vehicle communications, and sensors (radar/lidar) on the platoon which infer intent based on disruptor movements or road, traffic and/or weather conditions. For example, a disruptor 150 on a merging lane will be likely to move into the same lane as the platoon system 100 even if an intent to move into the lane is not communicated directly by the disruptor 150.)
While Cherukuru does not explicitly teach:
and wherein the determination unit determines whether or not the vehicle that travels on the merging lane is capable of entering between two vehicles included in the plurality of vehicles at a junction of the vehicle that travels on the merging lane.; Cherukuru does teach: 
Cherukuru teaches a comprehensive system of the platoon management where the system decides to allow a disruptive-vehicle to enter ahead, enter behind, or merge into the platoon depending on speed, spacing, and platoon size (¶061-075), inclusive in that is a determination of the best place for a disrupting vehicle to enter the platoon (Cherukuru: ¶ 075-079; a procedure 1000 is shown for platoon system 100 to execute a maneuver to adjust to the presence of disruptor 150 and to adjust the platoon system 100 formation to maintain the spacing between vehicles [further if] it is determined that the disruptor 150 will break up the platoon system 100 and it is not feasible to speed up or slow down the entire platoon system 100 to accommodate the disruptor 150 [the system will perform an] operation 1002 to identify which of the vehicles 101 at position N or greater that are impacted by the entry of the disruptor 150. . . . At operation 1004, the platoon system 100 assesses the disruptor 150 health to be beneficial [or] detrimental to the platoon system [and responds accordingly, in some cases] vehicles 101 at position N and higher slow down to make a space to accommodate beneficial disruptor 150 in platoon system 100 [or by] re-adjust[ing] the spacing between vehicles 101 and disruptor 150 within the modified platoon system [which can include] where platoon vehicles 101 at position N and higher slow down to form a sub-platoon 101 b (which may include all or a subset of the vehicles in platoon system 100) and make a space to accommodate the lane change of non-beneficial disruptor 150. [Further procedures allow for] re-adjust formation to provide a new platoon leader [or reforming of the platoon]) (Cherukuru: Fig. 010)

    PNG
    media_image1.png
    549
    762
    media_image1.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Cherukuru teaches the limitation based on the logic that Cherukuru's teaching of deciding the best position in the platoon for a disrupting-vehicle to enter obviously encompasses determining if the vehicle is capable of that maneuver.
Regarding claim 3, as detailed above, Cherukuru teaches the invention as detailed with respect to claim 1. Cherukuru further teaches:
wherein the vehicle control unit decelerates or accelerates the plurality of vehicles in accordance with an expected position of the vehicle that travels on the merging lane with respect to the plurality of vehicles at the junction (Cherukuru: ¶ 075; a procedure 1000 is shown for platoon system 100 to execute a maneuver to adjust to 
Regarding claim 5, as detailed above, Cherukuru teaches the invention as detailed with respect to claim 1. Cherukuru further teaches:
wherein the acquisition unit acquires a separation distance in a traveling direction between the plurality of vehicles and a vehicle that travels on a lane next to a lane on which the plurality of vehicles travel, as the situation of the surrounding vehicle (Cherukuru: ¶ 064; [test distance can] being determined by d = vd * t2 + ^ * ad * tf . The distance d, D and speed Vd can be estimated using a combination of sensors on the platoon system 100 and the disruptor 150 or by communication from the disruptor 150 to the platoon system 100 through a vehicle-to-vehicle communication protocol.) 

    PNG
    media_image2.png
    218
    755
    media_image2.png
    Greyscale

and wherein the determination unit determines that the surrounding vehicle is capable of entering between two vehicles included in the plurality of vehicles (Cherukuru: ¶ 041; FIG. 5C shows one example of a procedure 504 for platoon system 100 to change lanes in a sequential manner to account for a moving disruptor 150 behind the platoon system 100. If the platoon is traveling at an optimal speed v, then the time taken to execute lane change for one vehicle 101 is t, = — -— , where / is the amount a.sup. 1 v*cos(0) of lateral distance covered by the vehicle to complete the lane change and Θ is the steering angle as shown in FIG. 5C. During this time, the vehicle moves forward by a distance d.sub.x = v * sin Θ * t [where distance D has been determined above]) (Cherukuru: ¶ 075-079; a procedure 1000 is shown for platoon system 100 to execute a maneuver to adjust to the presence of disruptor 150 and to adjust the platoon system 100 formation to maintain the spacing between vehicles [further if] it is determined that the disruptor 150 will break up the platoon system 100 and it is not feasible to speed up or slow down the entire platoon system 100 to accommodate the disruptor 150 [the system will perform an] operation 1002 to identify which of the vehicles 101 at position N or greater that are impacted by the entry of the disruptor 150. . . . At operation 1004, the platoon system 100 assesses the disruptor 150 
when the separation distance becomes smaller than a predetermined value (Cherukuru: ¶ 041; During this time ti, vehicle 101 moves forward by a distance d.sub.x = v * sin e * t . Time ti only reflects the actual time taken to execute the lane change and not the time taken fe) to check for safety before executing the lane change, during which time the vehicle would have traveled an additional distance of d.sub.2 = v * t.sub.2. This means that the vehicle 101 travels di + d.Math. to complete a lane change. For a total of N vehicles, the total time taken is .sup.* Hi) while the platoon travels .sup.*(di+d2). So, the platoon system 100 needs to be able to identify a stationary disruptor that is ahead by at least a total distance D of .sup.*(di+d2) to keep its optimal speed, and communicate the decision N.sup.*(f? +f2) seconds before the actual lane change maneuver starts.)
Regarding claim 6, Cherukuru teaches:
A vehicle control system that controls platooning in which a plurality of vehicles travel while forming a platoon, the system comprising (Cherukuru: ¶ 004; apparatuses, 
an imaging unit that is provided in a drone that flies around the plurality of vehicles and images a surrounding of the plurality of vehicles (Cherukuru: ¶ 027; data collection layer may further include sensors, cameras and other data sources which are fixed relative to a roadway, or information from sensors, cameras and other data sources which are provided on surveillance vehicles such as satellites, planes and helicopters.)
an acquisition unit configured to acquire a situation of a surrounding vehicle around the plurality of vehicles based on an imaging result by the imaging unit (Cherukuru: ¶ 064; The distance d, D [between the platoon and a disrupter vehicle as well as] speed Vd can be estimated using a combination of sensors on the platoon system 100 and the disruptor 150 or by communication from the disruptor 150 to the platoon system 100 through a vehicle-to-vehicle communication protocol.)
a determination unit configured to determine whether or not the surrounding vehicle is capable of entering between two vehicles included in the plurality of vehicles in accordance with the situation of the surrounding vehicle acquired by the acquisition unit (Cherukuru: ¶ 027; [claimed invention] can be used to determine a potential disruptor to the platoon system 100, whether a maneuver is needed to accommodate the disruptor, and communicate the maneuver to the vehicles 101 in the platoon. Such information can be useful in platoon formation management, such as [when] all or a portion of the vehicles 101 in the platoon system 100 changing a lane) (Cherukuru: ¶ 075-079; a procedure 1000 is shown for platoon system 100 to execute a maneuver to adjust to the presence of disruptor 150 and to adjust the platoon system 100 formation 
and a vehicle control unit configured to shorten a distance between the plurality of vehicles when the determination unit determines that the surrounding vehicle is capable of entering (Cherukuru: ¶ 027; used to determine a potential disruptor to the platoon system 100, [and if] whether a maneuver is needed to accommodate the disruptor [such as, inter alia] adjusting a distance between vehicles 101 within the platoon system 100 to accommodate the disruptor)
Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuru in view of Sujan et al. (US 20190171227 A1) (hereinafter Sujan). As regards the individual claim:
Regarding claim 4, as detailed above, Cherukuru teaches the invention as detailed with respect to claim 3. Cherukuru further teaches:
wherein the vehicle control unit determines whether to decelerate or accelerate the plurality of vehicles (Cherukuru: ¶ 075-079; a procedure 1000 is shown for platoon system 100 to execute a maneuver to adjust to the presence of disruptor 150 and to adjust the platoon system 100 formation to maintain the spacing between vehicles 
However, Cherukuru does not explicitly teach:
in consideration of a load amount of the plurality of vehicles; however, Sujan does teach:
in consideration of a load amount of the plurality of vehicles (Sujan: ¶ 020; [a platooning] controller might factor distance, speed and terrain profile relative to the leading platoon; distance, speed and terrain profile relative to the trailing platoon; traffic between the target vehicle and other platoons; other vehicles on the present roadway entry ramp wanting to join a platoon, and their characteristics and dynamic parameters (weight, destinations, target and average speeds, etc.); maximum velocity of the target vehicle; forward road grade profiles; fuel maps of the vehicles; road speed limits; intra-platoon separation distances; and other variables.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cherukuru with the teachings of Sujan based on a motivation to implement a method for optimization and coordinating platoon control such that a target vehicle can join the selected two or more platoons, using the characteristics of at least two platoons (Sujan: Abst.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Borhan (US 20190308624 A1) which discloses an adaptive cruise control apparatus capable of platooning and considering numerous variables such to maintain safe spacing within a platoon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663